Citation Nr: 0505569	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-12 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In January 2004, when this case was previously before the 
Board, it was determined that new and material evidence to 
reopen a previously denied claim for service connection for 
bilateral hearing loss had been presented, the claim was 
reopened, and it was remanded for additional development.  
Unfortunately, inasmuch as the development requested has not 
been accomplished, the claim is once again REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required.


REMAND

The January 2004 remand from the Board requested that the 
veteran be afforded a VA examination to determine the nature 
and etiology of any diagnosed bilateral hearing loss.  
Specifically, the examiner was requested to comment on 
whether or not the veteran's bilateral hearing loss is the 
result of otosclerosis.  If any diagnosed hearing loss was 
found to have been incurred as a result of otosclerosis, the 
examiner was requested to indicate whether otosclerosis is a 
congenital or developmental disease, and if not, whether it 
is at least as likely as not that such disease process began 
during the veteran's active service.  The examiner was also 
requested to offer an opinion as to whether or not any 
diagnosed hearing loss was due, at least in part, to exposure 
to acoustic trauma during service.  

Accordingly, the veteran was afforded a VA audiometric 
examination in April 2004 and a VA ear disease examination in 
July 2004.  These examination reports include the opinion 
that the veteran's bilateral hearing loss is not consistent 
with military noise exposure.  Additionally, the ear disease 
examination report includes the opinion that the veteran's 
hearing loss is due to otosclerosis secondary to the 
bilateral symmetric conductive hearing loss.  Unfortunately, 
these examination reports fail to provide an opinion as to 
whether otosclerosis is a congenital or developmental disease 
and, if not, whether it is at least as likely as not that 
such disease process began during the veteran's active duty 
service, as requested by the Board in the January 2004 
remand.  

It is noted that, under the Veterans Claims Assistance Act of 
2000 (VCAA), the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Accordingly, in view of the inadequate 
compliance with the Board's prior development instructions, 
this case must be remanded to the RO for further action.

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has determined that a 
remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with remand orders.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran's claims file should be 
reviewed by an appropriate VA physician 
for an opinion as to whether otosclerosis 
is a congenital or developmental disease 
and, if not, whether it is at least as 
likely as not that such disease process 
began during the veteran's active duty 
service.  The examiner should reconcile 
any opinions contained in the evidence of 
record and provide a complete rationale.  
If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




